[Cite as Blocker v. Carron, 2011-Ohio-3673.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



TRACY BLOCKER                                  :      JUDGES:
                                               :      Hon. Sheila G. Farmer, P.J.
        Petitioner-Appellee                    :      Hon. Julie A. Edwards, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :
MARK CARRON                                    :      Case No. 10AP110042
                                               :
        Respondent-Appellant                   :      OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Court of Common Pleas,
                                                   Case No. 2010VI090465



JUDGMENT:                                          Affirmed




DATE OF JUDGMENT ENTRY:                            July 26, 2011




APPEARANCES:

For Petitioner-Appellee                            For Respondent-Appellant

JOSEPH I. TRIPODI                                  DAVID GUINN
114 East High Street                               407 6th Street, NW
New Philadelphia, OH 44663                         New Philadelphia, OH 44663
Tuscarawas County, Case No. 10AP110042                                                     2

Farmer, P.J.

       {¶1}    On May 28, 2010, appellant, Mark Carron, and appellee, Tracy Blocker,

were granted a dissolution. Appellee was named the legal custodian and residential

parent of the parties' two children.

       {¶2}    On September 8, 2010, appellee filed a request for a civil protection order

against appellant. Hearings were held on September 13, and October 1, 2010. By

order filed October 15, 2010, the trial court maintained custody of the children with

appellee, found that appellant had committed domestic violence, granted appellee a civil

protection order until September 13, 2012, and ordered supervised visitation.

       {¶3}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                              I

       {¶4}    "THE TRIAL COURT ERRED AS A MATTER OF LAW IN FINDING THAT

THE RESPONDENT HAD COMMITTED DOMESTIC VIOLENCE UNDER OHIO

REVISED CODE 3113.31(A)(1)."

                                              I

       {¶5}    Appellant claims the trial court erred in granting appellee a civil protection

order. We disagree.

       {¶6}    A judgment supported by some competent, credible evidence will not be

reversed by a reviewing court as against the manifest weight of the evidence. C.E.

Morris Co. v. Foley Construction Co. (1978), 54 Ohio St.2d 279. A reviewing court must

not substitute its judgment for that of the trial court where there exists some competent
Tuscarawas County, Case No. 10AP110042                                                    3

and credible evidence supporting the judgment rendered by the trial court. Myers v.

Garson, 66 Ohio St.3d 610, 1993-Ohio-9.

       {¶7}      Under R.C. 3113.31(C), an individual may file a petition for a civil

protection order. Subsection (1) states the petition shall contain "[a]n allegation that the

respondent engaged in domestic violence against a family or household member of the

respondent, including a description of the nature and extent of the domestic violence."

Appellee was granted a civil protection order under subsection (A)(1)(b) which states

the following:

       {¶8}      "(1) 'Domestic violence' means the occurrence of one or more of the

following acts against a family or household member:

       {¶9}      "(b) Placing another person by the threat of force in fear of imminent

serious physical harm or committing a violation of section 2903.211 or 2911.211 of the

Revised Code."

       {¶10} A "threat" is defined in Black's Law Dictionary (6 Ed.1990) 1480, as:

       {¶11} "A communicated intent to inflict physical or other harm on any person or

on property. A declaration of an intention to injure another or his property by some

unlawful act.***A menace; especially, any menace of such a nature and extent as to

unsettle the mind of the person on whom it operates, and to take away from his acts

that free and voluntary action which alone constitutes consent."

       {¶12} By order filed October 15, 2010, the trial court found the following:

       {¶13} "Respondent [appellant] has harassed Petitioner [appellee]. Respondent

has told Petitioner she will die 5/27/11. Petitioner perceives this as a threat. Her fear is
Tuscarawas County, Case No. 10AP110042                                                   4


compounded by the fact that Respondent's beliefs state the world will end in May 2012

& she fears what he may do as that time nears.

       {¶14} "The Court further finds by a preponderance of the evidence: 1) that the

Petitioner or Petitioner's family or household member(s) are in danger of or have been a

victim of domestic violence or sexually oriented offenses as defined in R.C. 3113.31(A)

committed by Respondent; and 2) the following orders are equitable, fair, and

necessary to protect the persons named in this Order from domestic violence."

       {¶15} Appellant argues his words and actions did not rise to the level of a threat

under R.C. 3113.31(A).      Appellant argues his statements of an impending nuclear

holocaust were directed to the whole world, not just appellee, and his statements

regarding his religious beliefs were his opinions, not threats.

       {¶16} Appellee testified that appellant indicated via a writing to her and her

parents that there were going to be nuclear attacks that would end the world.

September 13, 2010 T. at 9. Appellee's father testified to the letter as follows:

       {¶17} "A. ***It says this is, this is what is about to take place between June10th

and July 20th. The U.S. will be attacked with nuclear bombs. When the initial attack

occurs it will only be the start of things. Much more is coming. If it does not happen

then I have much repenting to do and many people to apologize to. When it does

happen then rest assured there is much more than that has been revealed to me to

share with those who desire to know. The only thing is that it has to do with the spiritual

regardless of what happens please know that I love you both." October 1, 2010 T. at 6-

7.
Tuscarawas County, Case No. 10AP110042                                                  5


      {¶18} The date of June 10th is appellee's birthday. September 13, 2010 T. at 10.

Appellee's father classified appellant's letter as a threat to his daughter. October 1,

2010 T. at 11.

      {¶19} Appellant also told appellee and her parents that appellee would die on

May 27, 2011, May 27th being the day the parties' dissolution was finalized. September

13, 2010 T. at 10. Appellant made repeated telephone calls to appellee between 1:00

a.m. and 4:00 a.m. over a period of time from February to August 2010, and

continuously harassed her and her boyfriend, David Blake. Id. at 5-6, 11-12. Appellant

described appellee's actions as worsening. Id. at 19.

      {¶20} Appellant has called appellee "Jezebel, uhm said she's possessed with

the Devil uhm Devil lives inside her***. October 1, 2010 T. at 15. Mr. Blake overheard

appellant talk of his dreams or visions of appellee being dead and that appellee was not

going to live very long and then he would get custody of the children. Id. at 17-18. Mr.

Blake characterized appellant's statements as threats against appellee. Id. at 18.

      {¶21} Appellant admitted to making indirect threats to appellee concerning her

living past a certain date. Id. at 22. Appellant claimed the nuclear holocaust was a

personal revelation to him via his pastor and church. Id. at 22-23. Appellant testified he

did not proclaim the end of the world to be on the anniversary date of their dissolution,

but rather the day Jesus Christ was coming back. Id. at 27-29.

      {¶22} Appellant justified his statements to appellee as a publication of his

religious beliefs, not threats. Id. at 39. We disagree. Appellant admitted to using his

beliefs as indirect threats to appellee.     He specifically personalized the nuclear

holocaust to coincide with appellee's birth date and the coming of Jesus Christ and the
Tuscarawas County, Case No. 10AP110042                                                 6


"end of this age" with their dissolution date.      We conclude that although these

statements are cast as religious beliefs, they were threats against appellee. We find

this because of the method of conveyance (a letter via the children), early morning

telephone calls, and the return of personal property in a dramatic fashion (appellee's

wedding dress hanging on a telephone pole outside her house with a note attached

saying "burn this" and a box of K-Y jelly in a bag conveyed by the children). September

13, 2010 T. at 5-8, 9-12.

       {¶23} The court is aware of different religious beliefs relative to the end of the

world, but finds that appellant used these beliefs to mask his personal threats against

appellee.

       {¶24} Upon review, we find there was sufficient credible evidence to warrant the

granting of the civil protection order.

       {¶25} The sole assignment of error is denied.
Tuscarawas County, Case No. 10AP110042                                        7


      {¶26} The judgment of the Court of Common Pleas of Tuscarawas County, Ohio

is hereby affirmed.

By Farmer, P.J.

Edwards, J. and

Delaney, J. concur.




                                       _s/ Sheila G. Farmer__________________




                                       _s/ Julie A. Edwards__________________




                                       _s/ Patricia A. Delaney________________

                                                       JUDGES

SGF/sg 701
Tuscarawas County, Case No. 10AP110042                                        8


         IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT



TRACY BLOCKER                           :
                                        :
       Petitioner-Appellee              :
                                        :
-vs-                                    :        JUDGMENT ENTRY
                                        :
MARK CARRON                             :
                                        :
       Respondent-Appellant             :        CASE NO. 10AP110042




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Tuscarawas County, Ohio is affirmed.

Costs to appellant.




                                        _s/ Sheila G. Farmer__________________




                                        _s/ Julie A. Edwards__________________




                                        _s/ Patricia A. Delaney________________

                                                        JUDGES